Citation Nr: 1700272	
Decision Date: 01/05/17    Archive Date: 01/13/17

DOCKET NO.  12-22 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2. Entitlement to an initial disability rating in excess of 10 percent for headaches.

3. Entitlement to an initial disability rating in excess of 10 percent for hearing loss.

4. Entitlement to an initial disability rating in excess of 10 percent for psoriasis and onychomycosis.

5. Entitlement to a total disability rating based on unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran, his wife, and his daughter


ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1963 to November 1967.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  In a February 2008 decision, the RO granted service connection for onychomycosis and psoriasis, assigning an initial noncompensable disability rating.  In an April 2009 rating decision, the RO granted the Veteran service connection for PTSD, assigning an initial 30 percent disability rating.  In addition, in a July 2009 decision, the RO granted service connection for hearing loss and headaches, assigning an initial 10 percent disability rating for both disorders; and awarded an increased rating of 10 percent for his service-connected onychomycosis and psoriasis from the date of the claim. 

The Veteran, his wife, and his daughter testified before the Board at a hearing at the RO in August 2013.  A transcript of the hearing has been associated with the Veteran's claims file.

In a January 2015 decision, the Board granted the Veteran an initial 50 percent disability rating for PTSD and remanded the issues of increased rating for hearing loss, headaches, and psoriasis and onychomycosis for further development.

The Veteran filed an appeal to the United States Court of Appeals for Veteran's Claims (Court) in regards to his initial disability rating of 50 percent for PTSD.  In September 2016, the Court vacated the Board's decision and remanded the matter for additional proceedings consistent with the Order.  

The issues of increased ratings for hearing loss, headaches, and psoriasis and onychomycosis have been returned to the Board pursuant to the January 2015 remand.  In September 2015, the Veteran underwent VA examinations to assess the severity of his headaches, hearing loss, and psoriasis and onychomycosis; and additional VA treatment records were associated with the claims file in October 2015.  In October 2015, the RO issued a supplemental statement of the case, continuing to deny the Veteran's claims.  Thus, there has been compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance). 

The Veteran and his representative have alleged that his service-connected disabilities render him unemployable, and evidence discussed below supports this assertion.  The issue of entitlement to a TDIU has thus been raised as part of the claim for an increased rating for his service-connected disabilities, even in the absence of a formal claim.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Thus, this issue has been added to the appeal.


FINDINGS OF FACT

1.  For the entirety of the appeal period, the Veteran's PTSD has been manifested by restricted affect, anxiety, nightmares, isolation, impairment with thought process and communication, impaired impulse control, obsessive rituals, suicidal ideation, and difficulty establishing and maintaining effective relationships that approximate occupational and social impairment with deficiencies in most area.

2.  For the entirety of the appeal period, the Veteran's headaches have been manifested by constant pain, pressure-like sensations that can last from two hours to two days, sensitivity to light and noise, nausea, and the need to lie down, which more closely approximate characteristic prostrating attacks occurring on average once a month over the last several months.

3.  For the entirety of the appeal period, the Veteran demonstrated level IV hearing acuity in his right ear and level IV hearing acuity in his left ear at a November 2007 VA audiological examination; and level III hearing acuity in his right ear and level IV hearing acuity in his left ear at a September 2015 VA audiological examination.

4.  For the entirety of the appeal period, the Veteran's onychomycosis and psoriasis was not manifested on 20 to 40 percent of his entire body, or 20 to 40 percent of exposed areas affected, and did not require constant or near-constant systemic therapy, such as corticosteroids or other immunosuppressive drugs, during the past 12 months.

5.  The Veteran's service-connected disabilities are of such nature and severity so as to prevent him from securing or following substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating of 70 percent, but not higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.22, 4.130, Diagnostic Code (DC) 9411 (2014).

2.  The criteria for an initial disability rating of 30 percent, but not higher, for headaches have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.124a, DC 8199-8100 (2015).

3.  The criteria for an initial disability rating in excess of 10 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.7, 4.85, DC 6100 (2015).

4.  The criteria for an initial disability rating in excess of 10 percent for onychomycosis and psoriasis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.118, DCs 7806-7816 (2015).

5.  The criteria for an award of TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.15, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Board notes that VA has certain duties to notify and assist the Veteran.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Given the favorable action taken below concerning the claim for a TDIU, the Board will not discuss further whether those duties have been accomplished.

As pertains to the claim for an initial disability rating in excess of 50 percent for PTSD, and in excess of 10 percent for hearing loss, headaches, and psoriasis and onychomycosis, VA's duty to notify was satisfied by letter in December 2008, January 2009, June 2009, and July 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Next, VA has a duty to assist the Veteran in the development of his claim.  This duty includes assisting him in the procurement of service treatment records (STRs) and pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The claims file contains the Veteran's STRs, as well as post-service reports of VA and private treatments.  The Veteran also underwent VA examinations in October 2007, November 2007, March 2009, and September 2015.  Moreover, the Veteran's and his family's statements in support of the claims are of record, and these statements do not reflect that available outstanding evidence has been identified.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but nothing in these records suggests that there is any outstanding evidence with respect to the Veteran's claims.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court recently held that 38 C.F.R. § 3.103 (c)(2) (2014) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  The Veteran was assisted at the August 2013 hearing by an accredited representative from Disabled American Veterans.  The representative and the VLJ asked questions to ascertain the symptomatology of the Veteran's service-connected disabilities.  They also asked questions to ascertain the existence of any outstanding potential available evidence to substantiate the claims.  The case was subsequently remanded in January 2015 for additional development.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103 (c)(2).

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claims.

II.  Initial Rating

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

As it pertains to his psychiatric disorder, the Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

A.  PTSD

The ratings for the Veteran's psychiatric disability have been assigned under DC 9411.  However, psychiatric disabilities other than eating disorders are actually rated pursuant to the criteria of a General Rating Formula.  See 38 C.F.R. § 4.130.

Under the General Rating Formula, a 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.  Id.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  On the other hand, if the evidence shows that the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004); Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002). 

The Board has considered the Global Assessment of Functioning (GAF) scores assigned during the claim period.  The GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DSM-IV at 32).  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Further, GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well and has some meaningful interpersonal relationships. 

The GAF score assigned in a case, however, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue.  Rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).

Relevant medical evidence of record consists of a March 2009 VA examination, as well as records of ongoing treatment from VA treatment providers and testimony in August 2013 from the Veteran, his wife, and his daughter before the undersigned Veterans Law Judge at a hearing.  In addition, the Veteran and his family members have submitted written statements in support of his claim for increase. 

A March 2009 VA examination report documents that the Veteran was retired from his work as a plumber and had a good relationship with his wife and two adult children.  The Veteran reported experiencing flashbacks once or twice each day, with "triggers" such as loud noises and certain smells.  The Veteran reported that he tried to stay busy as a distraction from the flashbacks, which the examiner noted was "a typical story of a Vietnam Veteran."  The Veteran also reported experiencing nightmares approximately once per week that caused him to wake up sweating and angry, with a racing heart, disoriented, and unable to sleep afterwards.  He stated that his family "knows to stay away from him when he is being awoken from a nightmare."  The Veteran also reported anger outbursts and an exaggerated startle response as well as hypervigilance and difficulty with concentration and focus.  In addition, he stated that he was not willing to admit that he had crying spells or suicidal thoughts, often comparing himself to "being a tough guy" who showed no "softness."  

The examiner noted that the Veteran also displayed social avoidance, spending time with his immediate family and two couples but otherwise having few friends.  The Veteran reported no suicidal or homicidal ideation and no delusions or hallucinations.  His mood and affect were found to be slightly constricted.  The examiner found that the Veteran displayed some impairment with thought process and communication, caused by his difficulties with concentration and focus.  The examiner also noted some impaired impulse control, in the form of anger outbursts, and "significant insomnia."  The examiner further indicated that the Veteran had obsessive compulsive and ritualistic behavior in that he performed a full patrol of his acre and a half of property every day during the week and weekend, and did a perimeter search of doors and windows one time at night inside and one time outside.  The examiner also found that the Veteran displayed some difficulty in social and occupational functioning.  The examiner assigned a diagnosis of PTSD with a GAF score of 65, finding his overall symptomatology to be "mild."

VA treatment records in 2009 reflect that he was seen on several occasions for treatment of PTSD.  At a March 2009 intake visit, the Veteran reported recurrent nightmares and night sweats and stated that he "react[ed] to any noise that he hear[d]" that reminded him of Vietnam.  He indicated that he patrolled his house at every chance.  The Veteran's wife also reported at that time that the Veteran was easily frustrated and irritated and was often anxious.  He was noted to display "minimal socialization skills," but to have a good family support system.  Mental status examination was normal, with a sad mood but normal range of affect.  The Veteran was found to have normal insight and judgment, with fair impulse control.  The treatment provider diagnosed the Veteran with anxiety disorder and depressive disorder, and assigned a GAF score of 70.  The Veteran was prescribed medication, which was noted at a June 2009 telephone consult to be improving his symptoms of anxiety and anger but to be causing side effects.  At a July 2009 follow-up visit, the Veteran reported having stopped medications due to side effects and stated that he continued to experience anxiety, anger, insomnia, an inability to relax, as well as ongoing nightmares.  The physician noted no impairments in his ability to self-care, appropriate hygiene and attire, good eye contact, spontaneous speech, normal affect, no hallucinations or illusions, no delusions, no suicidal or homicidal ideation, appropriate thought content, unimpaired memory, and intact insight and judgment.
 
The Veteran and his family members have submitted written statements in support of his claim and testified before the Board.  February 2009 statements reflect that the Veteran experienced frequent nightmares and night sweats that caused him to be "combative" upon awakening.  The Veteran also reported that he was easily angered and startled, and was often anxious.  Similarly, the Veteran's wife and children submitted statements in May 2008 in which each family member referenced the Veteran's exaggerated startle response.  The Veteran's daughter stated that she was aware of the Veteran's frequent nightmares, and his wife stated that the Veteran was often anxious or angry, and kept his feelings "bottled up."  In addition, the Veteran's wife and daughter testified at the August 2013 hearing.  At that time, his wife stated that she often had to calm the Veteran down when he woke up from nightmares and that his entire family had learned to be careful around him due to his easy anger and startle responses.  The Veteran's daughter similarly testified to the Veteran's exaggerated startle response, noting that she and her children had learned not to have balloons or other items near him that could pop or otherwise create an unexpected loud noise.

Pursuant to the Court's Order, the Board has reconsidered the evidence of record in this case; and finds that, resolving reasonable doubt in the Veteran's favor, for the entirety of the appeal, the Veteran's service-connected PTSD more nearly approximates a 70 percent rating based on occupational and social impairment with deficiencies in most areas.  See Mauerhan, 16 Vet. App. 436. 

Although the evidence shows that the Veteran had a good relationship with his family and two couples, he displayed social avoidance and isolationism, anger outbursts, an exaggerated startle response, as well as hypervigilance and difficulty with concentration and focus.  The Veteran also exhibited obsessional rituals such as conducting full patrols of his acre and a half property every day during the weekday and weekend, and perimeter searches of doors and windows once at night inside, and once outside.  Further, the Veteran experienced nightmares approximately once per week that caused him to be "combative" upon awakening, and resulted in him waking up sweating and angry, with racing a heart, disoriented, and unable to sleep afterwards.  In addition, at the March 2009 VA examination, he confessed that he had trouble admitting that he had had suicidal thoughts and crying spells.

As such, although the Veteran did not exhibit many symptoms listed in the criteria for a 70 percent rating, he did exhibit equivalent symptoms reflecting a level of impairment that more nearly approximated the criteria for a 70 percent rating.  Mauerhan, 16 Vet. App. at 442-43.  Thus, an initial rating of 70 percent for PTSD is warranted.

The Veteran's symptoms did not, however, more nearly approximate the total occupational and social impairment required for a 100 percent rating.  The Veteran has maintained a close relationship with his family and two couples, and he has not exhibited symptoms listed in the criteria for a 100 percent rating such as memory loss, disorientation, or gross impairment in thought processes or communication, or their equivalents.

The assigned GAF scores of 65 and 70 denote mild to moderate symptoms.  However, as stated above, GAF scores are not dispositive and, rather, must be considered in light of the actual symptoms of the Veteran's disorder.  Here, while the Veteran's GAF scores indicate mild to moderate symptomatology, the evidence shows that the Veteran exhibited severe obsessional rituals, social isolationism, nightmares and flashbacks, hypervigilance, and hyperstartlement, symptoms that more closely approximate a 70 percent rating.
 
As such, an initial disability rating of 70 percent, but not higher, for the entirety of the appeal is warranted.  38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2015).

B.  Headaches

Diagnostic Code 8100 provides that a 50 percent rating is warranted for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  A 30 percent rating is warranted for migraines with characteristic prostrating attacks occurring on average once a month over the last several months.  A 10 percent rating is warranted for migraines with characteristic prostrating attacks averaging one in two months over the last several months.  A noncompensable rating is warranted for headaches with less frequent attacks.  38 C.F.R. § 4.124a.

An October 2007 VA examination report documents that the Veteran's headaches started at the back of his head and moved to the top of the head and into his forehead.  The Veteran stated that he experienced a "pressure-like sensation" that could last from two hours to two days.  The Veteran reported that the headaches were almost constantly present, even if in a dull manner.  He indicated that medication was not effective in either reducing the pain or preventing a headache.  He stated that he usually continued to function during a headache, but that once he was home he would have to lie down.  He denied vomiting, but endorsed nausea and occasional dizziness.

VA treatment records in November 2011 indicate that the Veteran had headaches two to three times per week with no nausea, vomiting, vertigo, or vision problems.  The examiner noted that the headaches responded to Advil. 

A September 2015 VA examination report reflects that the Veteran experienced constant headache pain.  The Veteran denied seeing auras, but stated that he had had nausea and vomiting twice while having a headache, and that he experienced sensitivity to light and sound.  He indicated that his headaches typically lasted one to two days with pain on both sides of the head.  He described the pain as "pressure-pain" that lasted half to a whole day and occurred twice a week.  The examiner noted that when the headaches were severe, about once a week, the Veteran "prostrated for a few hours."  Nevertheless, the VA examiner noted that there was no characteristic prostrating attacks of migraines.

Upon review of the evidence, the Board finds that an initial evaluation of 30 percent for the entirety of the appeal period is warranted.  As an initial matter, the Board finds the Veteran's statements to be competent and credible.  The Veteran is competent to describe his migraine symptoms, such as the duration and intensity of the headaches; and associated symptoms like nausea, vomiting, light and sound sensitivity, and changes in vision.  

The evidence shows that the Veteran experiences constant headaches, ranging from dull pain to pressure-like pain on both sides of the head.  Further, in October 2007, the Veteran reported that, although he was able to function through the headaches during work hours, once he was home he had to lie down to recover.  Similarly, the September 2015 VA examiner noted that when the Veteran's headaches were severe, he would be "prostrated for a few hours."  In addition, the Veteran endorsed experiencing nausea, occasional vomiting and dizziness, and sensitivity to light and sound.  Thus, the Board finds that the Veteran's headaches more closely resemble prostrating attacks occurring on an average once a month over the last several months.  

The Board has considered whether the Veteran's headaches warrant staged ratings; however, the evidence shows that the Veteran was still able to work despite his headaches, and as such did not experience severe economic inadaptability.  Therefore, consideration of staged ratings is not necessary.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 4.124a; see also Fenderson, 12 Vet. App. at 126.

The above determinations are based on consideration of the applicable provisions of VA's rating schedule.  For all the foregoing reasons, the Board finds that the claim for an initial evaluation of 30 percent is warranted for the entirety of the appeal period.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.124a, DC 8100.  

C.  Bilateral Hearing Loss

Hearing loss is evaluated under 38 C.F.R. §§ 4.85, 4.86, DC 6100, Tables VI, VIA, and VII of VA's rating schedule.  The Rating Schedule provides a table for rating purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state-licensed audiologist, including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the puretone threshold average, which is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz divided by four.  38 C.F.R. § 4.85.  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing.  Id.  If impaired hearing is service connected in only one ear, the non-service connected ear is a Roman numeral designation of I.  38 C.F.R. § 4.85(f).

There are certain exceptional patterns of hearing impairment.  When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) (2015).  When the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  38 C.F.R. § 4.86(b).

At the Veteran's November 2007 VA examination, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
25
40
60
75
50
LEFT
25
45
60
90
55

Speech audiometry revealed speech recognition ability of 76 percent in the right ear, and 76 percent in the left ear.  The Veteran noted difficulty hearing in the presence of competing noise and had to ask speakers to repeat themselves.  Based on those results with the utilization of Table VI, the Veteran demonstrated Level IV hearing impairment in both ears.  Applying the results to Table VII, a 10 percent disability rating is warranted for hearing loss.  See 38 C.F.R. § 4.85, DC 6100.  

At his September 2015 VA examination, pure tone thresholds, in decibels, were as follows:





HERTZ



1000
2000
3000
4000
Average
RIGHT
35
60
65
75
59
LEFT
45
65
75
85
68

Speech audiometry revealed speech recognition ability of 84 percent in the right ear, and 76 percent in the left ear.  The Veteran noted difficulty hearing in the presence of competing noise and had to ask speakers to repeat themselves.  Based on those results with the utilization of Table VI, the Veteran demonstrated Level III hearing impairment in the right ear and a Level IV hearing impairment in the left ear.  Applying the results to Table VII, a 10 percent disability rating is warranted for hearing loss.  See 38 C.F.R. § 4.85, DC 6100.  

The Board notes that the VA audiological examination reports noted above each describe the effects of the Veteran's hearing impairments on his daily life, consistent with the requirements of Martinak v. Nicholson, 21 Vet. App. 447 (2007).

For the foregoing reasons, an initial rating in excess of 10 percent is not warranted for bilateral hearing loss.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

D.  Onychomycosis and Psoriasis

The Veteran's onychomycosis and psoriasis have been rated under a single disability rating under DC 7816-7806 for psoriasis, and dermatitis or eczema.  In addition, DCs 7806 and 7816 indicate that the disability is to be rated as disfigurement of the head, face or neck under DC 7800; or as scars under DCs 7801, 7802 7803, 7804 or 7805; or as dermatitis under DC 7806, depending upon the predominant disability.  

As an initial matter, the Board notes that the evidence does not reflect any scars or disfigurement of the head, face, or neck.  As such, DCs 7800 through 7805 are not applicable. 

DC 7806 for dermatitis or eczema, and DC 7816 for psoriasis, provide that with less than 5 percent of the entire body affected, and; no more than topical therapy required during the past 12-month period, a noncompensable rating is warranted.  With at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent but less than 20 percent, of exposed areas affected; or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period, a 10 percent rating is warranted.  With 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected; or systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period, a 30 percent rating is warranted.  Finally, with more than 40 percent of the entire body or more than 40 percent of exposed areas affected; or constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period, a 60 percent rating is warranted. 

A December 2006 VA treatment record indicates non-erythematous with some silver scaling on the right forearm, decreased silver scaling on the left elbow, and much improved onychomycosis in the bilateral toes and left hand nails.  Records in February 2007 reflect minimal silver scaling on the left elbow, and much improved onychomycosis of the bilateral toes and left hand nails.  In May 2007, the treating physician noted minimal scaliness between the bilateral elbows, onychomycosis on the nail of the ring finger of the right hand and between the first toenails, with some dystrophy.  In August 2007, the treating physician found that the Veteran's psoriasis was well-controlled with medication, and that he had taken anti-fungal medication with improving appearance in the fingernails and toenails.  He noted that the Veteran had minimal scaliness between the elbows, right greater than the left, and that he continued to have onychomycosis on the nail of the right ring finger and between the first toenails, with some dystrophy.

A November 2007 VA examination report documents that the Veteran had begun taking anti-fungal medication for his onychomycosis with good results, noting that nearly all of the fungal lesions had dissipated with the exception of the right and left great toenails, worse on the right than on the left, and the right ring finger.  The examiner also noted that the Veteran had no complaints about any intertriginous lesions, and that the psoriatic lesions to his forearms had dissipated.  On physical examination, there was some evidence of dystrophic fungal nail in the right ring finger only, and there were no intertriginous lesions or nail bed pitting.  The palmar aspect of either hand was without lesions, and the forearms and elbows revealed no scaliness or plaque formation.  The Veteran's groin and buttocks were without skin lesions.  The examiner found distant signs of onychomycosis affecting the right and left great toenail only, but no intertriginous lesions, scaliness, or ulcerations.  He further noted that the Veteran's current treatment did not include immunosuppressive drugs or systemic treatment with oral anti-fungal.  The examiner concluded that the percentage of affected skin for psoriasis was zero percent, and the percentage of affected skin for onychomycosis was one percent for each foot and one percent for total body surface area.  He found that none of the lesions were scarring or disfiguring, that there was no alopecia or hyperhidrosis, and that the lesions in the color photographs that had been submitted to the Rating Board were entirely gone.

VA treatment records in February 2008 document that the right ring finger was improved but not fully normal, and that the psoriasis was under control without treatment.  The treating physician noted that the nail of the right ring finger was dystrophic and discolored, and that there were areas of clearing bilateral hypertrophic and dry skin on the elbows.  Records in June 2009 indicate that the Veteran's onychomycosis was gone except for the tip of his ring finger.

A September 2015 VA examination report reflects that the Veteran was using topical anti-fungal medication once a day on his left thumb, and that his psoriasis, which was unmedicated, affected only his bilateral elbows.  The examiner noted that the Veteran had thickened toenails, and very minimal dry skin with no flaking.  He found that the Veteran did not have any visible skin conditions that affected exposed body area.

Upon review of the evidence, the Board finds that an evaluation in excess of 10 percent for onychomycosis and psoriasis for the entirety of the appeal period is not warranted.  Specifically, the Board finds that the Veteran's psoriasis and onychomycosis did not affect 20 to 40 percent of his entire body, 20 to 40 percent of exposed areas, or that the Veteran was undergoing systemic therapy.  As it pertains to the psoriasis, the evidence shows that the Veteran had minimal psoriasis on his elbows and forearms from December 2006 to May 2007, but that it was under control in August 2007 without the use of medication.  Further, the November 2007 VA examiner noted that the psoriatic lesions to his forearms had dissipated, that physical examination of the Veteran's elbows revealed no scaliness or plaque formation on his forearms and elbows, and that the percentage of affected skin for psoriasis was zero percent.  In addition, the evidence shows that in June 2009 and September 2015, the Veteran had some dry skin on his elbows but no signs of scaliness or plaques.  

In regards to his onychomycosis, the evidence shows that the Veteran had onychomycosis on the nail of his right ring finger and between the first toenails, and that he was prescribed anti-fungal medication.  The November 2007 VA examiner, however, noted that the Veteran's onychosis had dissipated with the exception of the right and left great toenails, and that the percentage of affected skin for onychomycosis was one percent for each foot and one percent for total body surface area.  Further, the September 2015 VA examiner found that the only nail afflicted with onychomycosis was the left thumb, although the Veteran did have thickened bilateral toenails.

For the foregoing reasons, a rating higher than 10 percent is not warranted for psoriasis and onychomycosis.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


E.  Extraschedular

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom., Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Director of Compensation Service to determine whether an extraschedular rating is warranted.

The discussion above reflects that the symptoms of the Veteran's PTSD are fully contemplated by the applicable rating criteria.  As indicated by the cases cited above, the criteria include both the symptoms listed as symptoms "such as" those listed, along with the overall impairment caused by these symptoms.  All of the symptoms of the Veteran's PTSD are thus contemplated by the applicable criteria, and consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required.  

In regard to his bilateral hearing loss, in addition to objective audiological testing, the VA examiners elicited from the Veteran the functional effects of his hearing loss.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  The Veteran stated that he had trouble understanding speech and conversations, and had to ask speakers to repeat themselves.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule, including speech recognition scores, shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology as they assess the effects of hearing loss.  As discussed above, there are higher ratings available under the Diagnostic Code, but the Veteran's disability is not productive of such manifestations.  Although the Veteran indicated that his hearing loss and tinnitus caused him to miss conversations and to turn his ear toward the speaker, he did not indicate that it caused significant interference with his occupation.  There was thus no evidence of marked interference with employment.  There was also no evidence frequent hospitalization.

Likewise, the Veteran's headache severity is fully contemplated by the applicable rating criteria.  The Veteran reported that he became prostrated when his headaches were severe.  Nevertheless, the Veteran was still able to work during headache attacks.  As discussed above, there are higher ratings available under the Diagnostic Code, but the Veteran's disability is not productive of such manifestations.

Further, for the Veteran's onychomycosis and psoriasis, an evaluation in excess of that assigned is provided for certain manifestations of skin infections, such as the condition covering 20 to 40 percent of the Veteran's body.  The Board finds that the rating schedule adequately describes the severity and symptomatology of the Veteran's disabilities because it prescribes an evaluation of 30 percent for instances where a skin condition affects "20 to 40 percent of the entire body," or where the Veteran is prescribed systemic therapy, which is not the case here.

Consequently, a remand for referral for consideration of an extraschedular rating is therefore not warranted in this case.  38 C.F.R. § 3.321(b)(1).

Further, in Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  Here, however, the issue has not been argued by the Veteran or reasonably raised by the evidence of record.  The Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").  The Board will therefore not address the issue further.

III.  TDIU

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  See 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2015).  This is so provided the unemployability is the result of a single service-connected disability ratable at 60 percent or more; or the result of two or more service-connected disabilities, where at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

The Court has held that the Board has jurisdiction over the issue of entitlement to a TDIU if raised by the evidence of record as part of a claim for a higher initial rating, as is the case here.  Rice, 22 Vet. App. at 453.  The Board has therefore adjudicated the issue of entitlement to a TDIU based on the evidence before it.

As explained above, the Veteran has now been granted service connection for PTSD rated as 70 percent disabling from March 26, 2008; and headaches secondary to head trauma as 30 percent disabling from August 29, 2007.  In addition, the Veteran is also service-connected for bilateral hearing loss, rated as 10 percent disabling from August 29, 2007; tinnitus, rated as 10 percent disabling from August 29, 2007; right forehead scar, rated as noncompensable from January 13, 1970, and 10 percent from August 29, 2007; and onychomycosis and psoriasis, rated as 10 percent disabling from August 29, 2007.  The Veteran's new combined disability rating is 60 percent from August 29, 2007; and 90 percent from March 26, 2008.

Given the 70 percent rating for PTSD and the combined evaluation of 90 percent, the Veteran meets the criteria for consideration for entitlement to a TDIU on a schedular basis from March 26, 2008.  38 C.F.R. § 4.16(a).  Even so, it must be found that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.

Consequently, the Board must determine whether the Veteran's service-connected disabilities combine to preclude him from engaging in substantially gainful employment (work that is more than marginal, which permits the individual to earn a "living wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991).  The fact that a Veteran may be unemployed or has difficulty obtaining employment is not determinative.  The ultimate question is whether the Veteran, because of service-connected disabilities, is incapable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Inability to work due to advancing age may not be considered.  38 C.F.R. §§ 3.341(a), 4.19 (2015).  In making its determination, VA considers such factors as the extent of the service-connected disabilities, and employment and educational background.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(b), 4.19.  

The Veteran asserts that his service-connected disabilities prevent him from engaging in substantially gainful employment.  Information concerning the Veteran's employment history indicates that he worked as a plumber his entire life.  Information on the Veteran's education reveals that he obtained his GED.  

A March 2009 VA psychiatric examination report indicates that the Veteran did not endorse "any major conflict in any work setting" and that he was "apparently a fairly well valued employee."  A September 2015 VA examination for headaches reflects that the Veteran's disability did not impact his ability to work.  A September 2015 VA examination for hearing loss documents that the Veteran had difficulty understanding people and that his tinnitus interfered with his ability to communicate.

In August 2016, the Veteran submitted an opinion from R.B., a certified, rehabilitation counselor.  She noted that the Veteran had a high school education and had worked as a plumber his entire life.  She remarked that the Veteran suffered from service-connected symptoms of PTSD and headaches for years as a result of his combat experiences in Vietnam.  She indicated that following his retirement, many of his symptoms were "brought to the forefront ultimately making it no longer possible for him to secure and follow a substantially gainful occupation."  She reviewed the Veteran's post-service medical records and noted that given the medical records, "it [was] clear that by 2007 [the Veteran] was having a multitude of problems due to his service-connected disabilities that were worsening over time and would have rendered him incapable of performing the work of a plumber or any other work in the national economy."  She remarked that the Veteran was having prostrating headaches and that his PTSD symptoms, which included flashbacks, severely interrupted sleep, angry outbursts, anxiety and depression, were worsening due to his inactivity.  She also noted that his hearing loss was also worsening, "making conversation difficult."  She opined that "these limitations precluded even sedentary work," and concluded that based on the evidence of record, it was her "professional opinion that it [was] more likely than not that [the Veteran had] been unable to secure and follow substantial gainful employment since 2001 when he stopped working." 

Upon review of the record, the Board finds that entitlement to a TDIU is warranted.  As noted, VA psychiatric examinations noted that the Veteran suffered from PTSD, depression, anxiety, isolationism, obsessional rituals, and nightmares.  The evidence also shows that the Veteran's hearing loss impeded his ability to communicate; and that his headaches caused nausea, dizziness, and sensitivity to light and sound.  While the VA examiners found that his disabilities did not impact his ability to work, R.B. opined that based on the evidence of record, it was her "professional opinion that it [was] more likely than not that [the Veteran had] been unable to secure and follow substantial gainful employment since 2001 when he stopped working."  

Although the Board acknowledges the conflicting opinions regarding the Veteran's ability to secure and follow substantial gainful employment, the Board finds R.B.'s opinion to be more probative than the VA examiners' conclusions.  R.B. reviewed the Veteran's claims folder in its entirety and, unlike the VA examiners who only focused on the impact of one disability, she based her conclusion on the collective impact of the Veteran's service-connected disabilities on his ability to secure and maintain physical or sedentary employment. 

Thus, the Board finds that the Veteran's service-connected disabilities are as likely as not of such nature and severity as to prevent him from securing or following substantially gainful employment.


ORDER

Entitlement to an initial disability rating of 70 percent, but not higher, for PTSD is granted.

Entitlement to an initial disability rating of 30 percent, but not higher, for headaches is granted.

Entitlement to an initial disability rating in excess of 10 percent for hearing loss is denied.

Entitlement to an initial disability rating in excess of 10 percent for psoriasis and onychomycosis is denied.

Entitlement to a TDIU is granted.



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


